      Case 5:18-cv-02585-NC Document 389-2 Filed 11/06/19 Page 1 of 2



 1   JAMES McMANIS (40958)
     ELIZABETH PIPKIN (243611)
 2   CHRISTINE PEEK (234573)
     CHRISTOPHER ROSARIO (326436)
 3   McMANIS FAULKNER
     a Professional Corporation
 4   50 West San Fernando Street, 10th Floor
     San Jose, California 95113
 5   Telephone:     (408) 279-8700
     Facsimile:     (408) 279-3244
 6   Email:         epipkin@mcmanislaw.com
 7   Attorneys for Defendants and Counter-
     Claimants, RiverPay Inc., a Canadian
 8   corporation, RiverPay, Inc., a Delaware
     corporation, and Kenny E Shi, and defendant
 9   Yue (“York”) Hua
10                               UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA

12
     CITCON USA LLC,                                Case No. 5:18-cv-02585-NC
13
                   Plaintiff,                       DEFENDANTS’ AND COUNTER-
14                                                  CLAIMANTS’ PROPOSED SUMMARY
            v.                                      OF CASE STATEMENT
15
     RIVERPAY INC., a Canadian corporation,
16   RIVERPAY, INC., a Delaware corporation,
     YUE HUA, a.k.a., YORK HUA, an individual,      Pretrial Conf.: November 20, 2019
17   KENNY E SHI, an individual, and DOES 1         Time:           2:00 p.m.
     through 20,                                    Ctrm:           5, 4th Floor
18                                                  Judge:          The Hon. Nathanael Cousins
                   Defendants.
19
                                                    Trial Date:   December 9, 2019
20
     RIVERPAY INC., a Canadian corporation,
21   RIVERPAY, INC., a Delaware corporation,
     and KENNY E SHI, an individual,
22
                   Counter-Claimants,
23
            v.
24
     CITCON USA, LLC, a California limited
25   liability company, WEI JIANG, an individual,
     and DOES 1 through 20,
26
                   Counter-Defendants.
27

28

     DEFENDANTS’ AND COUNTER-CLAIMANTS’ PROPOSED SUMMARY OF CASE STATEMENT; Case No.
     5:18-cv-02585-NC
      Case 5:18-cv-02585-NC Document 389-2 Filed 11/06/19 Page 2 of 2



 1                                        SUMMARY OF THE CASE
 2              This is a civil action for damages arising out of a series of business disputes between the
 3   parties.
 4              The plaintiff is Citcon USA LLC, a California limited liability company (“Citcon”).
 5   Defendants are RiverPay, Inc., a Delaware corporation, and its subsidiary, RiverPay Inc., a
 6   Canadian corporation (which will be referred to jointly as “RiverPay”), Yue Hua, who also goes
 7   by York Hua, and Kenny E Shi. Citcon alleges claims for trade secret misappropriation, as well
 8   as a claim for conversion of funds, against all defendants. Citcon alleges a claim for conversion
 9   of a point-of-sale device against RiverPay and Hua. Defendants deny these claims.
10              RiverPay and Kenny E Shi have alleged counterclaims against Citcon and its employee,
11   Wei Jiang. RiverPay alleges claims for trade libel, defamation, interference with contract, and
12   interference with prospective economic advantage against Citcon and Jiang. Shi alleges claims
13   for breach of contract and breach of the implied covenant of good faith and fair dealing against
14   Citcon. Citcon and Jiang deny these claims.
15              Citcon and Jiang are represented by J. James Li and Andrew M. Pierz of LiLaw Inc.
16   RiverPay, Hua, and Shi are represented by Elizabeth Pipkin, Christine Peek, and Marwa
17   Elzankaly of McManis Faulkner.
18
     DATED: November 6, 2019                              McMANIS FAULKNER
19

20                                                        /s/ Christine Peek
                                                          CHRISTINE PEEK
21
                                                          Attorneys for Defendants and Cross-
22                                                        Complainants
23

24

25

26

27

28
                                            1
     DEFENDANTS’ AND COUNTER-CLAIMANTS’ PROPOSED SUMMARY OF CASE STATEMENT; Case No.
     5:18-cv-02585-NC
